Honorable Charles S. I&Millan
County Attorney
San Augustine County
San Augustine, Texas

Dear Sir:                       Opinion No.' O-l717
                                NO:  Effect of House Concurrent
                     ,'              Resolution 194, ,adopted 'June
                                     30;:1939,~on Senate Bill No.
                                     89, Acts of 46th Legislature.
          We are inreceipt  of your letter of November 18, 1939,
in,which you request a reconsider.ation of hour .Opinion No. O-1118.
You are concerned with the effect of Houses ~Concurrcnt Resolution
194 on Senate Bill No. 89, Acts, 46th Legislature.
          Opinion~Eo.GU18   held th& Senate Bill No, 89 did not
donate all subdivision losses, such as schools, roads, etc. in
addition to donating .the county ad valorea losses in each county.
Ve believe that sa~id opinion correctly knterpreted the provisions
of said Act.

          Senate Bill No.89 was approved on Bay 15, 1939. Rouse
Concurrent Resolution 194 waspassed  on June 30, 1939. Said
Resolution provides as follows:

          %REREAS,   Senate Bill No. 89 tias passed bg the
     Fortyysegular        Seesion~ of the Te~xas Legislature;   and

          '%E@QAS, The ComRtroller of public Accounts of
     this State is in question as to the extent aid can be
     granted to the counties included in the provisions of said
     Act; now, ther.efore, be it

          ,"RESOLVEL,by the House of Representatives, the Senate
     concurring, That is hereby expressed that the intent of the
     Forty-sixth Legislature in conformity with the purpose for
     which said Act was passed, was that aid should be granted
     to each of said counties to reimburse for tax loss  on
                                                            -    -




Hon. Charlea S. M$di&,     page 2, O-1717


     the land purchases by the Federal Govesnment, including
     county, school, and road uistrict'tax levies, ,and it
     was not bnten8'ld to be limitedto~ the, amount Levied and
     collected by the respective,cbu&j.e'a for'&eneral'Revenus
     purpose only."

          Whi$e~saih  Resolution atte~.tg~anXy~ts'exp~ain,the, legis-
lative intention in Senate Bill No. 89,'weIPare.'of$he~opinion: that
the same if.g$ven effect louId operate to'ainendthe te.rms of said
Senate Bill.. The Resolution provides for Ohe .donati,?n~ $0 l&s
counties of ,the amount lost by the school: ai~d.ro,ad:d~stricts,while
the original Act makes no such donat,ion.

           A similar situation confronted the..Supreme Court of Texas
in the case of Caples vs. Cole, 102 S.W. (28.7173. Rouse Bill 35’8
had been passed by the 42nd Legislature in 1931.   Senate  Concurrent
Resolution No. 4 was later adopted by the 42pd Legfslature which
Resolution attempted to set out the legis~let&va $.ntent$on in House
Bill 3.58 in the following language:
          n . .' .That it was the intenti~n'of~~he~.L~gislatur~.,
     and is now the intention of:'theeLegis3.aturethat, public
     school land occup5.M by mistake ,as,provided~ln said Sec.
     5 . . ."

          The dupreme Court stated,as f&lows:

          "It la plain that thee resolution sot only~undertakes
     to interpret or construe !hat the, orig%nal Act opnt~aincd,
     but also to read into said law words and'intantions not
     expressed in the original Act.   Stat,utes   cs.nnqt;Pe awqde$
     in that manner. Resolutions play their @art i,n our legis-
     lative'history, nd are oftenresorted       to for the purpose
     of expressd,ng the will of the Lagislature, but statutes
     cannot be amended by resolutions.",'

           Unquestionably the court's crit$ciom of .Senate Concurrent
Resolution No, 4 in the Caples case ~would a$so.apply here*to Rouse
 Concurrent Reso ution Non.:'~9b, since we can find no .ambuguity in
                  9 sufficient to 'take.:,$t
Senate Bill No., ii                        gut of the rule suet out in
said ease.

           It la the opinion ,of~this dspa~0mu~t."Chs~refore, thtt
Opinion No. O-l+118 correctly construes Senate '%XL.No:,' '89 and that
Rouse Concurrent Resolution No., 194 is' ineperet'ivs beaause sa/d
Resolut~lon attsmpts~ to amend the prior Aqt,,,",:) ~,~ ~'

          Ws did not, ~1x1opinion 30. &l>Ii$,:.&d do not by.thhl.s       ::




                                            ,.,
                                             .,,.,
Hon. Charles S. McMillan, page 3 O-1717



opinion, pass on the constitutionality    of Senate Bill No. 89.


                              Very truly yours

                              ATTORNEY GENERm     OF TEXAS

                              BY          Cecil C. Cammack
                                                Assistant

                              BY           Billy Goldberg
                                                Assistant

BG:N--pm
APIROVD DEC 23 1939
GERALD C. MANN
ATTORNEY GENEJUL OF TEXAS

APPROVED OPINION COMMITTEE
BY BW3, CHAIRMAN